Barker, J.
The petitioner having been refused a license because of the restriction imposed by St. 1888, c. 340, that the *291number of places licensed shall not exceed one for each one thousand of the population, contends that the statute is unconstitutional because it in effect gives to the proprietors of licensed places unequal advantages and peculiar and exclusive privileges, and so conflicts with article 6 of the Declaration of Rights of the Constitution of the Commonwealth, and with Art. XIV. sect. 1 of the Amendments to the Constitution of the United States.
It is too late to question the validity of such statutes. This one does not differ in substance from any statute which forbids the carrying on of a trade or business, or the exercise of a profession, by other than licensed persons. Such statutes are upheld because the resulting exclusion of unlicensed persons is not designed to confer on those who are licensed an exclusive benefit, privilege, or right, and where that result does follow it is merely the collateral and incidental effect of provisions enacted solely with a view to secure the welfare of the community. See Hewitt v. Charier, 16 Pick. 353; Commonwealth v. Blackington, 24 Pick. 352; Commonwealth v. Kimball, 24 Pick. 359.
The limitation of the number of licensed places within the territory of a town or city is a reasonable exercise of the police power, and therefore is not in conflict with the Constitution of the Commomvealth or the Fourteenth Amendment to the Constitution of the United States. See Commonwealth v. Bennett, 108 Mass. 27; Commonwealth v. Dean, 110 Mass. 357; Commonwealth v. Fredericks, 119 Mass. 199; Bartemeyer v. Iowa, 18 Wall. 129; Beer Co. v. Massachusetts, 97 U. S. 25; Crowley v. Christensen, 137 U. S. 86; Griozza v. Tiernan, 148 U. S. 657.
It is unnecessary to consider whether, if the statute were void, a writ of mandamus could be ordered.

Petition denied.